Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 16 including “such that a topmost surface of the dielectric spacer is lower than a top surface of the gate structure” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160284837 A1) hereafter referred to as Kim.
In regard to claim 1 Kim teaches a semiconductor structure [see Fig. 2A], comprising:

a source/drain (S/D) [“second epitaxial layers 127b may be formed on the first epitaxial layers 127a to fill the source/drain trenches 127T”] epitaxial layer formed in the fin structure and adjacent to the gate structure, wherein the S/D epitaxial layer comprises a first [127a or 127b] S/D epitaxial layer and a second [the other of 127a or 127b] epitaxial layer ;
a gate spacer [150 “inner spacers 150 and/or the outer spacers 160”] formed on a sidewall surface of the gate structure, wherein the gate spacer is directly over [see Fig. 2A wherein 150 is directly above 127a and 127b, it is noted that “directly over” does not mean touching, if the Applicant means touching, then the claim needs to say touching] the first S/D epitaxial layer; and
a dielectric spacer [see paragraph 0047 “outer spacers 160 may include silicon oxide (SiO), ...” see Fig. 2A wherein 160 is directly above a portion of 127a and 127b] formed adjacent to the gate spacer, wherein the dielectric spacer is directly over the second epitaxial layer.
In regard to claim 4 Kim teaches wherein a bottom surface of the dielectric spacer is higher [see Fig. 2A] than a bottom surface of the gate spacer.
In regard to claim 7 Kim teaches  wherein a lattice constant of the first S/D epitaxial layer is greater [see paragraph 0038 “germanium content of the second epitaxial layers 127b may be greater than the germanium content of the first epitaxial layers 127a, For example, the first epitaxial layers 127a may include the single crystalline silicon germanium (SiGe) that has germanium at a content less than or equal to 30%. The second epitaxial layers 127b may include the single crystalline silicon germanium (SiGe) that has germanium at a content more than or equal to 30%” see that Ge content changes lattice constant] than a lattice constant of the second S/D epitaxial layer.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim .

a gate structure [see paragraph 0040 “gate patterns 140”] formed over a fin [see paragraph 0031 “ fin active regions 120”] structure;
a gate spacer  [150 “inner spacers 150 and/or the outer spacers 160”] formed on a sidewall surface of the gate structure; and
a source/drain (S/D) [“second epitaxial layers 127b may be formed on the first epitaxial layers 127a to fill the source/drain trenches 127T”] structure formed in the fin structure and adjacent to the gate spacer; and
a dielectric spacer [see paragraph 0047 “outer spacers 160 may include silicon oxide (SiO), ...”see Fig. 2A wherein bottom of 160 is higher than bottom of 150] formed on a top surface of the S/D structure, wherein a bottom surface of the dielectric spacer is higher than a bottom surface of the gate spacer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US 20160087053 A1) hereafter referred to as Kim-53.
In regard to claim 2 Kim does not specifically teach further comprising:a S/D silicide layer formed on the second S/D epitaxial layer, wherein the S/D silicide layer is not in direct contact with the dielectric spacer.
See Kim-53 Fig. 2K, 2L see paragraph 0135 “first and second contact plugs 170N and 170P may be formed in a multilayer structure including a metal silicide layer and a metal layer, which are sequentially stacked on the first and second source/drain regions 160N and 160P” see “insulating interlayer 180”.
See Kim Fig. 2A see “lower interlayer insulating layer 170”.
Thus it would be obvious to modify Kim to add holes in 170 to add source/drain contacts including silicide and metal layer.
Thus it would be obvious to modify Kim to include further comprising:a S/D silicide layer formed on the second S/D epitaxial layer, wherein the S/D silicide layer is not in direct contact with the dielectric spacer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good connection to source/drain to operate transistor.
In regard to claim 3 Kim and Kim-53 as combined teaches wherein a width of the S/D silicide layer is smaller [see combination the silicide is made in holes in 170, see Kim Fig. 2A] than a width of the second S/D epitaxial layer.
In regard to claim 6 Kim and Kim-53 as combined teaches  further comprising: a contact plug formed over the second S/D epitaxial layer  [see combination the silicide and metal layer is made in .

Claim 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wu et al. (US 20150332963 A1) hereafter referred to as Wu.
In regard to claim 8 Kim does not specifically teach  wherein the dielectric spacer has a tapered width from a bottom portion to a top portion.
However this is common in the art, see Kim Fig. 6A shows some taper at the top.
Similarly see Wu teaches, see paragraph 0029, 0030 “creation of tapered spacers 126 and 128”.
Thus it would be obvious to modify Kim to include wherein the dielectric spacer has a tapered width from a bottom portion to a top portion.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture to allow the etching to naturally cause some tapering from bottom to top, just like at the top shown in Kim Fig. 6A.
In regard to claim 14 Kim does not specifically teach   wherein the dielectric spacer has a tapered width from a bottom portion to a top portion.
However this is common in the art, see Kim Fig. 6A shows some taper at the top.
Similarly see Wu teaches, see paragraph 0029, 0030 “creation of tapered spacers 126 and 128”.
Thus it would be obvious to modify Kim to include wherein the dielectric spacer has a tapered width from a bottom portion to a top portion.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture to allow the etching to naturally cause some tapering from bottom to top, just like at the top shown in Kim Fig. 6A.

Claim 11, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim-53.
In regard to claim 11 Kim does not specifically teach further comprising: a S/D silicide layer formed on the S/D structure, wherein the S/D silicide layer is not in direct contact with the dielectric spacer.
See Kim-53 Fig. 2K, 2L see paragraph 0135 “first and second contact plugs 170N and 170P may be formed in a multilayer structure including a metal silicide layer and a metal layer, which are sequentially stacked on the first and second source/drain regions 160N and 160P” see “insulating interlayer 180”.
See Kim Fig. 2A see “lower interlayer insulating layer 170”.
Thus it would be obvious to modify Kim to add holes in 170 to add source/drain contacts including silicide and metal layer.
Thus it would be obvious to modify Kim to include further comprising: a S/D silicide layer formed on the S/D structure, wherein the S/D silicide layer is not in direct contact with the dielectric spacer.
In regard to claim 12 Kim and Kim-53 as combined teaches  wherein a width of the S/D silicide layer  [see combination the silicide is made in holes in 170, see Kim Fig. 2A] is smaller than a width of the second S/D epitaxial layer.
In regard to claim 13 Kim and Kim-53 as combined teaches  wherein the S/D silicide layer is lower  [see combination the silicide is made in holes in 170 and silicide is on the source/drain which is lower than the bottom of 160, see Kim Fig. 2A] than a bottom surface of the dielectric spacer.
In regard to claim 15 Kim and Kim-53 as combined teaches  further comprising: a contact plug formed over the S/D structure  [see combination the silicide and metal layer is made in holes in 170, see Kim Fig. 2A], wherein the contact plug is separated from the dielectric spacer by a dielectric layer [170].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In regard to claim 16 Kim et al. (US 20160087053 A1) teaches a method for forming a semiconductor structure [see P side in Fig. 2H see paragraph 0051], comprising:
forming a gate structure [“second gate structure 140P”  ] over a fin structure [“Fin structures 112”];
forming a source/drain (S/D) structure [“first strain inducing layer 162 may be formed by an SEG method using the fin structure 112 as a seed. The second strain inducing layer 164 may be formed by an SEG method using the first strain inducing layer 162 as a seed” “selective epitaxial growth (SEG)”] adjacent to the gate structure, wherein the S/D structure comprises a first S/D epitaxial layer [164] and a second S/D epitaxial layer [162] surrounded by the first S/D epitaxial layer;
forming a blocking layer [see Fig. 2F “source/drain capping layer 166”] covering a top surface of the second S/D epitaxial layer; and
forming a dielectric spacer [see 154 in  Fig. 2G] on the top surface of the blocking layer and adjacent to the gate structure;
removing the blocking layer [see Fig. 2K wherein portion of 166 is removed]; and
removing a portion of the dielectric spacer  [see Fig. 2K wherein portion of 154P is removed], 
but does not teach such that a topmost surface of the dielectric spacer is lower than a top surface of the gate structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818